DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ke (US D714063 S) and in further view of Lanzen (US 5,005,791 A).
With respect to claims 1, 2, and 11-13, Ke discloses a handle for luggage with pull rod and case body (not shown), said handle comprising a handle body with groove (not numbered), as shown in figures 1-4.  Ke does not disclose the support as folding or retracting. Lanzen does disclose a pair of folding or pivoting supports 13, 14, each with U shaped notch 16, said brackets fold into a pair of recesses 12, as shown in figure 1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the folding supports of Lanzen into the handle of Ke in order to provide a folding supports for compact storage.
	With respect to claims 3, 4, 14, and 15, the grooves extend along a transverse axis and a symmetrical to each other a perpendicular to the handle body, said hinge or connecting shaft are secured to either outer end of said grooves, as shown in figure 1.

	With respect to claims 8 and 19, the use of anti-slip coatings is well-known in the art of supports and It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an anti-slip coating to the support of Ke as modified by Lanzen, in order to prevent a load from slipping off the support.
	With respect to claim 9, Lanzen discloses said brackets are able to be made of plastic, as recited in col. 1, line 33.
With respect to claims 10 and 20, said brackets are embedded on the same side, as shown in figure 1.

Allowable Subject Matter
Claims 5, 6, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697.  The examiner can normally be reached on Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618